EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Steven Wiemer on September 7, 2022.

The application has been amended as follows: 

In the Claims (refer to Claims document filed July 8, 2022):
Claim 1. 	(Currently Amended) A method of making an athletic garment, the method comprising: 
providing an upper portion having a front and a rear, a first side and a second side, [[and]] an interior and an exterior, and a waistband, the upper portion [[and]] configured to receive a waist of a user; 
providing a first leg portion extending downwardly from the upper portion and configured to receive a first leg of the user; 
providing a second leg portion extending downwardly from the upper portion and configured to receive a second leg of the user; 
attaching a pocket within the interior of the upper portion, the pocket having a first side, a second side, a top, and a bottom, and narrowing in width from the top to the bottom; 
attaching the first and second sides of the pocket to the front of the upper portion such that the bottom of the pocket is freely suspended from the front of the upper portion; and 
attaching a first end of an elongated member to the pocket, the elongated member forming a "Y"-shape with [[a]] the first end of the elongated member corresponding to a bottom of the "Y"-shape, the first end of the elongated member directly attaching to the bottom of the pocket and extending therefrom toward the rear of the upper portion, and the elongated member branching into a second end corresponding to a top of the "Y"-shape, the second end terminating and directly attaching to the rear of the upper portion at a first location spaced apart from the waistband and terminating and directly attaching to the rear of the upper portion at a second location spaced apart from the waistband.

Claims 1, 3 and 5 are allowable over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closets prior art of record is to Diamond et al. (hereinafter “Diamond”) (US 2011/0009794), which does not teach a method involving the elongate member being formed as a Y-shape that branches into first and second arm portions with respective ends defining an overall second end of the Y-shape, the ends terminating and directly attaching to the rear of the upper portion of the garment at a location spaced away from the waistband, and absent any teaching in the prior art, any modification of Diamond to meet this claim limitation would be deemed made via improper hindsight using only Applicant’s disclosure as a motivation to do so.  Accordingly, claims 1, 3 and 5 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/Primary Examiner, Art Unit 3732